Title: Instructions to Virginia Delegates, 24–25 May 1782
From: House of Delegates
To: Virginia Delegates



In the House of Delegates
Friday the 24th: of May 1782
Resolved unanimously that a Proposition from the Enemy to all or any of these United States for Peace or Truce, separate from their Allies, is insidious and inadmissible.
Resolved unanimously that a Proposition from the Enemy for treating with any Assembly or Body of Men in America other than the Congress of these United States is insidious and inadmissible.
Resolved unanimously that this Assembly will not listen to any Proposition nor suffer any Negotiation inconsistent with their national Faith and Foederal Union.
Resolved unanimously that this Assembly will exert the utmost powers of the State to carry on the War with Vigour and Effect, until Peace shall be obtained in a Manner consistent with our National Faith and Foederal Union.
Resolved that the above Resolutions be transmitted to the Delegates of this State at Congress, as an Instruction to the said Delegates.

Teste
John Beckley. C.H.D.
1782 May the 25th.Agreed to by the Senateunanimously.Will Drew. C.S.
